Citation Nr: 0005328	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-51 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a psychiatric 
disorder to include depression and anxiety.

4.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, right knee, status post arthroscopy.

5.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain.

6.  Entitlement to an evaluation in excess of 10 percent for 
postoperative carpal tunnel release, right (major) wrist, 
with chronic tendonitis.

7.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.
REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had verified active service from March 1975 to 
May 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the veteran's claim of entitlement to service 
connection for various disorders, his claim of entitlement to 
increased evaluations for various disabilities, and his claim 
of entitlement to individual unemployability.

The Board notes that the record shows that the veteran 
requested a hearing before a traveling Member of the Board, 
in connection with his appeal concerning entitlement to 
service connection for various disorders.  In connection with 
this request, the RO, in correspondence to the veteran dated 
in December 1996, asked the veteran whether he still desired 
a hearing as requested.  The veteran did not respond to this 
inquiry.  Rather, in July 1997, an RO hearing was conducted.  
Subsequent to this hearing, the veteran perfected appeals as 
to both entitlement to increased evaluations for various 
disabilities and entitlement to individual unemployability.  
In neither VA Form 9 (Appeal to Board of Veterans' Appeals) 
did the veteran request a hearing before a Member of the 
Board, nor did he reiterate his earlier request for such a 
hearing.  Given this procedural development subsequent to the 
veteran's initial request for a hearing before a traveling 
Member of the Board, the Board concludes that the veteran 
constructively withdrew this initial request and that he has 
been afforded adequate due process.

The Board also notes that the issues of entitlement to an 
evaluation in excess of 10 percent for postoperative carpal 
tunnel release, right (major) wrist, with chronic tendonitis, 
and entitlement to a total rating on the basis of individual 
unemployability will be discussed in the REMAND portion, 
following the decision below.

With respect to the veteran's right knee disability and 
chronic lumbosacral strain, service connection was granted in 
an April 1990 rating decision; a noncompensable evaluation 
and a 10 percent evaluation were assigned, respectively.  In 
September 1995, the RO received the veteran's request for an 
increased evaluation for his back disability, which the RO 
partially granted in a June 1996 rating decision that 
increased the assigned evaluation to 20 percent, effective 
from September 1995.  In August 1996, the RO received the 
veteran's request for an increased evaluation as to his right 
knee, which the RO partially granted in an April 1997 rating 
decision that increased the assigned evaluation to 10 
percent, effective from July 1996.  As these grants does not 
represent a complete grant of the benefits sought on appeal, 
the Board will consider whether a further increase in the 
ratings assigned may be warranted.  AB v. Brown, 6 Vet. App. 
35 (1993).


FINDINGS OF FACT

1.  With respect to the veteran's claim of service connection 
for an ulcer disorder, migraine headaches, depression and 
anxiety, no competent medical evidence has been presented 
linking these claimed disorders to the veteran's service and 
events therein.

2.  With respect to the veteran's claim of entitlement to 
increased evaluations for his chondromalacia, right knee, 
status post arthroscopy, and for his chronic lumbosacral 
strain, all evidence necessary for an equitable disposition 
of these issues has been obtained by the RO.

3.  The veteran's service-connected right knee disability is 
manifested by complaints of pain medial to the right patella 
on motion and along the anteromedial and medial joint 
margins.  Range of motion testing of the right knee was from 
zero to 120 degrees.

4.  The veteran's service-connected chronic lumbosacral 
strain has been qualified as severe in nature, with 
tenderness to percussion, limited range of motion, and 
degenerative disc disease at L4-5 and L5-S1.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
ulcer disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
migraine headaches is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
psychiatric disorder, including depression or anxiety, is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991).

4.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's chondromalacia, right knee, status 
post arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 41., 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5258 (1999).

5.  The schedular criteria for a 40 percent evaluation for 
the veteran's chronic lumbosacral strain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may be presumed for certain chronic 
diseases, including psychoses and ulcers, that manifest 
themselves to a compensable degree within one year after 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1999).

II.  Factual Background

The veteran's service medical records show that the veteran 
was treated for a variety of gastrointestinal disorders, 
including abdominal cramps, diarrhea, viral gastritis, acute 
gastritis, and gastroenteritis.  A cystic ulcer was noted in 
a July 1976 entry, in connection with the veteran's 
nasopharyngitis and strep throat.  These records also 
reference the veteran's complaints of headaches in connection 
with diagnoses of viral syndrome infections.  A May 1987 
entry reflects the assessment of headaches, related to 
depression.  The veteran's separation examination (conducted 
in March 1988), reflects the veteran's report of severe or 
frequent headaches but is negative for any pertinent clinical 
notation.  The veteran's separation examination is also 
negative for any reports or clinical notations as to ulcers, 
depression, or anxiety.

A March 1990 VA examination is negative for any reports by 
the veteran or any clinical findings as to ulcers, migraine 
headaches, and depression or anxiety.

A December 1990 VA examination is also negative for any 
reports by the veteran or any clinical findings as to ulcers, 
migraine headaches, and depression or anxiety.

A private medical record (dated in March 1992) reflects the 
veteran's reports of having had headaches for the past month.  
It was noted that the headaches had recently resolved.  The 
assessment was tension headaches.  There was no reference to 
or discussion of the veteran's service medical history.

VA treatment records (dated from April 1991 to December 1997) 
pertain primarily to unrelated disorders, although it was 
noted that the veteran was scheduled to participate in 
individual and group therapy from December 1995 to December 
1997, in order to maintain his emotional well-being.  This 
treatment was to be provided at the Tucson VA Medical Center.  
An administrative note from the Tucson VA Medical Center 
indicates that no records were available for the veteran, 
from July 1995 to the present, August 1996.

A November 1995 VA examination is negative for any reports by 
the veteran or any clinical findings as to ulcers, migraine 
headaches, and depression or anxiety.

An October 1996 VA general medical examination reflects the 
veteran's reports of having had migraine headaches for the 
past 10 years.  It also reflects the veteran's reports of 
having some type of ulcer disease involving the stomach.  The 
veteran stated that he took Mylanta and Milk of Magnesia.  
Subsequent to physical examination, the pertinent diagnoses 
were migraine headaches, under medication, and ulcer disease 
with occasional upset stomach.  There was no clinical 
discussion as to the etiology of the veteran's migraine 
headaches and ulcer disease, including any relationship to 
the veteran's service and events therein.

An October 1996 VA psychiatric examination reflects the 
veteran's reports that his depression began in April 1995, 
when he had an accident and strained his back.  This accident 
resulted in continuing back pain.  The veteran stated that 
prior to this accident, he had driven his truck all over the 
United States and had been happy.  The examiner noted that 
the veteran displayed no psychotic symptoms, and the only 
cognitive difficulty mentioned was the veteran's difficulty 
in comprehending schoolwork and remembering schoolwork.  The 
Axis I diagnosis was dysthymia, and the veteran's Global 
Assessment of Functioning (GAF) Scale score was about 55.

At his July 1997RO hearing, the veteran testified that his 
headaches, his back conditions, and his getting ready to exit 
the military could have played some part in his depression, 
which was noted in May 1987.  (Transcript (T.) at 2).  The 
veteran also testified that he had a lot of headaches in 
1987, more than before.  (T. at 3).  When asked if he still 
had headaches and was still depressed, the veteran responded 
in the affirmative.  Id.  The veteran stated that he first 
went to a doctor about his headaches after service in 1989, 
while working as a civilian in Saudi Arabia.  Id.  The 
veteran did not go to a doctor for his headaches after 
returning stateside for a couple of years, as he did not have 
the money.  (T. at 4).  When asked if he had ever been 
diagnosed with migraines, the veteran stated that migraine 
headaches had been diagnosed when he was dismissed from work.  
(T. at 5).  When asked if he had been diagnosed with 
migraines in service, the veteran responded in the negative.  
Id.  When asked if the stomach distress he currently 
experienced was the same as that experienced in service, the 
veteran stated that it was the same kind of thing.  (T. at 
6).  The veteran indicated that he had not always sought help 
for his stomach in service, because he would be given Mylanta 
and some tablets and told that that would take care of 
things.  Id.  The veteran's spouse stated that when she met 
the veteran, he was having headaches, but she did not know if 
he had had them in service.  (T. at 7).  She also stated that 
since 1990, the veteran had been depressed all the time.  (T. 
at 8).  When asked by the Hearing Officer if he had ever been 
diagnosed with an ulcer, the veteran responded in the 
negative.  (T. at 9).  When asked if he was under any medical 
care for any type of stomach problem, the veteran again 
responded in the negative.  (T. at 10).  The veteran also 
indicated that he had never been referred to a neurologist 
because of his headaches.  (T. at 12).  In reference to the 
one in-service incident of depression, the veteran stated 
that he had gone back for follow-up treatment several times 
after the initial consultation.  (T. at 14).  The veteran 
also stated that follow-up treatment for his depression had 
been recommended when he separated from service.  Id.  When 
asked when he first sought treatment for a psychiatric 
problem, the veteran stated that it had been in 1995.  (T. at 
16).

Lay statements from the veteran's ex-wife and his current 
spouse indicate that the veteran has always been angry and 
depressed and that he has always had migraine headaches.

The veteran's Social Security Administration (SSA) records 
indicate that the veteran was found to be disabled as of 
April 27, 1995, following a workplace injury.  According to 
assessment under SSA criteria, the veteran was found to be 
severely disabled due to, in pertinent part, tension 
headaches, major affective disorder, and chronic anxiety 
disorder with panic attacks.  These records do not reference 
the veteran's service medical history and contain no clinical 
discussion relating any of the veteran's disorders to his 
service and events therein.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for an ulcer disorder, for 
migraine headaches, and for depression and/or anxiety, 
especially as he experienced gastritis, headaches, and 
depression while in service.  However, the Board must adhere 
to established laws and regulations in its determinations.  
As such, the veteran's claim as to these issues is denied, as 
he has not submitted a well grounded claim of entitlement to 
service connection.

Here, upon review of the veteran's claims file and the 
evidence contained therein, the Board finds competent medical 
evidence of current disabilities (ulcer disease with 
occasional upset stomach, migraine or tension headaches, 
dysthymia, and chronic anxiety disorder with panic attacks).  
The Board also finds evidence of in-service incurrence (the 
veteran's assertions and various entries in service medical 
records pertaining to treatment for gastritis, headaches, and 
depression).  However, the Board does not find any competent 
clinical evidence of a nexus, or link, between the veteran's 
current disorders outlined above and events in service.  Such 
evidence is necessary for a well-grounded claim of 
entitlement to service connection.  See Caluza v. Brown, 
supra.

In this respect, while the veteran's service medical records 
show that he had gastritis, headaches, and one episode of 
depression in service, no pertinent abnormalities or 
disorders were clinically noted upon the veteran's separation 
examination.  Further, as to the veteran's depression, there 
is no indication that any follow-up treatment was received by 
the veteran or recommended to him upon his separation from 
service, as stated by the veteran at his RO hearing.  Also, 
none of the post-service medical evidence relates the 
veteran's current disorders to his service.

As to the veteran's ulcers, only the October 1996 VA general 
medical examination even reflects a diagnosis of an ulcer 
disorder, and there is no discussion as to the etiology or 
onset of the veteran's ulcer disease with occasional upset 
stomach.  Moreover, there is no clinical diagnosis of an 
ulcer disorder until the October 1996 VA examination, 
approximately eight years after the veteran's separation from 
service.  As such, service connection cannot be presumed in 
this instance.  See 38 C.F.R. §§ 3.307, 3.309.

As to the veteran's headaches, while clinically they have 
been classified as both migraine headaches and tension 
headaches, neither the veteran's private medical records nor 
the October 1996 VA general medical examination (the two 
pieces of clinical evidence that contain medical information 
pertaining to the veteran's headaches) offer a discussion as 
to the etiology of the veteran's headaches, including any 
causal relationship between the veteran's service and his 
current headaches.

As to the veteran's depression, other than the one episode 
documented in service, the record is silent as to treatment 
and diagnosis until approximately 1995, seven years after the 
veteran's separation from service.  As such, service 
connection cannot be presumed.  Id.  Further, the Board notes 
that the veteran indicated at his October 1996 VA psychiatric 
examination that his depression dated back to April 1995, 
when he injured his back while at work.  Prior to this 
accident, the veteran stated that he had been happy and had 
driven his truck all over the United States.

As to the veteran's anxiety, the only evidence of record 
indicating that the veteran even has such a current disorder 
is his SSA records, and they are silent as to any discussion 
of the veteran's service and its relationship, if any, to his 
chronic anxiety disorder with panic attacks.  Indeed, the 
veteran's SSA records are completely silent as to the 
veteran's service and service medical history and offer no 
opinion relating any of the veteran's disabilities (as 
defined for SSA purposes) to his service.

In effect, the veteran has proffered only his assertions and 
those of his ex-wife and current spouse that his claimed 
ulcer disorder, migraine headaches, depression and anxiety, 
or any psychiatric disorder are related to his service and 
events therein.  Nothing in the record indicates that the 
veteran or his ex-wife or his current spouse possesses the 
medical expertise necessary to render such opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions as to causation and diagnosis are inadequate.  Id.  
Where the determinative issue involves medical causation or 
diagnosis, competent medical evidence is required to render a 
claim well-grounded.  See Grottveit v. Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's claimed ulcer disorder, migraine 
headaches, depression and anxiety, or any psychiatric 
disorder, and events in service, the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection for any of these disorders.  See Caluza v. Brown, 
supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the June 1996 
rating decision and in the August 1996 statement of the case, 
as he was informed of the evidentiary requirements of a well-
grounded claim.  Moreover, the veteran has not provided any 
indication of the existence of additional evidence that would 
make this claim well grounded.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Application of the rule regarding benefit of reasonable doubt 
is not appropriate, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

Increased Evaluations

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7.

Here, the veteran's right knee disability is addressed by the 
schedular criteria applicable to the musculoskeletal system.  
See 38 C.F.R. Part 4, § 4.71a.  Specifically, Diagnostic Code 
5257 (Knee, other impairment of) provides for a 10 percent 
evaluation where there is slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation is warranted 
where there is moderate recurrent subluxation or lateral 
instability, and a maximum evaluation of 30 percent is 
warranted where there is severe recurrent subluxation or 
lateral instability.  The veteran is currently evaluated as 
10 percent disabled under this diagnostic code.

However, Diagnostic Code 5258 (Cartilage, semilunar, 
dislocated) provides for a singular 20 percent evaluation 
where there are frequent episodes of "locking," pain, and 
effusion into the joint.

The veteran's chronic lumbosacral strain is also addressed by 
the schedular criteria applicable to the musculoskeletal 
system.  See 38 C.F.R. Part 4, § 4.71a.  Specifically, 
Diagnostic Code 5295 (Lumbosacral strain) provides for a 20 
percent evaluation where there is muscle spasm on extreme 
forward bending or loss of lateral spine motion in a standing 
position.  A maximum 40 percent evaluation is warranted where 
there is evidence of severe disability, with listing of the 
whole spine to the opposite side; positive Goldthwait's sign; 
marked limitation of forward bending in a standing position; 
loss of lateral motion with osteoarthritic changes; narrowing 
or irregularity of joint space; or some of the above with 
abnormal mobility on forced motion.

The maximum schedular disability rating provided for 
intervertebral disc syndrome is 60 percent.  A 60 percent 
disability rating will be awarded for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle, jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A 40 percent 
disability rating will be awarded for severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Further, in evaluating limitation of motion, provisions found 
in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing disability 
of the musculoskeletal system and joints, respectively) must 
also be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

II.  Factual Background

With respect to the veteran's right knee disability and 
chronic lumbosacral strain, in accordance with 38 C.F.R. 
§§ 4.1 and 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed all of the evidence of record 
pertaining to the history of these service-connected 
disabilities.  The Board is of the opinion that this case 
presents no evidentiary considerations which warrant an 
exposition of the more remote clinical evidence of record.  
Here, the Board notes that the basic concept of the rating 
schedule is to compensate for present disability, not for 
past or potential future disability.  See 38 U.S.C.A. § 1155; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, the 
evidence of record pertinent to the veteran's current level 
of disability consists of correspondence from one of the 
veteran's private physicians (dated from December 1995 to 
March 1997), two VA examinations (conducted in October 1996 
and in October 1997), and the veteran's SSA records.

A review of the correspondence from one of the veteran's 
private physicians indicates that most likely the veteran's 
back problems, particularly his back pain, would be 
alleviated if he were to lose weight.  The physician noted 
that the veteran was approximately 5'11" tall, that he 
weighed between 340 and 350 pounds, and that he was morbidly 
obese.

The October 1996 VA examination report also indicates that 
the veteran was morbidly obese.  The veteran stated that he 
had a history of dorsal and low back pain and pain between 
his shoulders.  Physical examination found that the veteran 
walked very slowly, with a shuffling gait.  The veteran was 
tender throughout the upper dorsal area to percussion.  His 
lumbosacral spine flexed to about 40 degrees and extended to, 
at most, 10 degrees.  Side bending was at the most 15 degrees 
to the right and left.  The veteran was tender throughout the 
lumbar spine, no matter where he was touched or tapped.  
There was no sciatic nerve tenderness, however.  The 
veteran's straight leg raising was positive to 40 degrees on 
the left but only to 30 degrees on the right, and it was 
questionable whether he had a positive Lasegue.  The examiner 
noted that the veteran was difficult to evaluate, as he did 
not seem to react to anything.  The veteran had a very flat 
affect, so one could not tell if something was hurting him or 
not.  The examiner also noted that the veteran had a very odd 
distribution of numbness in the right lower extremity.  The 
pertinent diagnoses were chronic lumbosacral sprain with 
functional overlay and morbid obesity.

The October 1997 VA examination pertains only to the 
veteran's right knee disability and reflects the veteran's 
reports of receiving SSA benefits.  It also reflects the 
veteran's reports that he was in a weight reduction program.  
Physical examination found that the veteran walked slowly, 
with the use of a cane.  The veteran got on and off the table 
with difficulty, and he needed help dressing and could not 
put on his shoes.  The veteran could not squat beyond one-
fourth to one-third of the way down.  He complained of pain 
medial to right patella on motion, as well as along the 
anteromedial and medial joint margins.  There appeared to be 
no ligamentous relaxation.  It was noted that stressing the 
medial and lateral ligaments caused pain.  The veteran also 
complained of pain when his patella was compressed.  Range of 
motion testing was zero to 120 degrees in the right knee and 
zero to 130 degrees in the left knee.  There was no effusion 
or synovial thickening.  The examiner indicated that if 
degeneration of the patella and femoral cartilage was found 
upon the veteran's previous two arthroscopic surgeries, then 
one could assume that the condition still existed.  The 
examiner also stated that he had passionately prevailed upon 
the veteran to lose weight, so that his general health did 
not continue to deteriorate.  The impression was status post 
arthroscopic surgery, right knee, with chondromalacia of the 
patella by history.  Referenced x-ray findings were within 
normal limits.

The veteran's SSA records show that the veteran used a TENS 
unit and received physical therapy for his chronic low back 
pain.  In determining that the veteran was disabled for SSA 
purposes, it was noted, in pertinent part, that the veteran 
had severe impairments, including morbid obesity with weight 
over 350 pounds and chronic thoracolumbar strain with 
degenerative disc disease at L4-5 and L5-S1.  It was also 
noted generally that the veteran's various impairments 
prevented the veteran from prolonged sitting, standing, and 
walking and from sustained competitive activity.  The veteran 
was subject to chronic, severe back pain, with radiculopathy 
down the right leg.

III.  Application and Analysis

With respect to evaluation of the veteran's chondromalacia, 
right knee, status post arthroscopy, upon review of the 
pertinent evidence of record and the applicable schedular 
criteria, the Board holds that the veteran's claim in this 
instance must be denied.

Specifically, upon VA examination in October 1997, it was 
noted that there was no evidence of ligamentous relaxation, 
nor was there evidence of effusion or synovial thickening.  
The veteran's right knee range of motion was zero to 120 
degrees, compared to zero to 130 degrees for the left knee, 
and the veteran had pain on motion.

As discussed above, Diagnostic Code 5257 provides for a 10 
percent evaluation where there is slight recurrent 
subluxation or lateral instability, a 20 percent evaluation 
where there is moderate recurrent subluxation or lateral 
instability, and a maximum evaluation of 30 percent where 
there is severe recurrent subluxation or lateral instability.  
In this respect, the Board notes that none of the pertinent 
clinical evidence of record indicates or suggests that the 
veteran has even slight recurrent subluxation or lateral 
instability of the right knee.  Also, the veteran did not 
report any such subjective complaints.  Nonetheless, the 
veteran is currently evaluated as 10 percent disabled under 
this diagnostic code.  In rejecting a higher evaluation under 
Diagnostic Code 5257, the Board stresses that absent clinical 
findings of even slight recurrent subluxation or lateral 
instability, a higher evaluation for either moderate or 
severe disability of the right knee is simply unsupported in 
this instance.

As to the possible application of Diagnostic Code 5258, which 
provides for a singular 20 percent evaluation where cartilage 
is dislocated, with frequent episodes of "locking," pain, 
and effusion into the joint, the Board reiterates that upon 
VA examination in October 1997, there was no evidence of 
ligamentous relaxation or of effusion.  Also, the record is 
silent as to any dislocation of the veteran's right knee 
cartilage, although he does have chondromalacia.  In effect, 
then, out of the criteria listed under Diagnostic Code 5258 
for a 20 percent evaluation, i.e., dislocated cartilage, 
frequent episodes of locking, pain, and effusion, the Board 
finds only clinical evidence of pain in the veteran's right 
knee.  Admittedly, the veteran need not fulfill every 
criteria necessary for a higher evaluation, but in this 
instance, given only evidence of pain and nothing more, the 
Board concludes that the veteran's current right knee 
disability picture more nearly approximates a 10 percent 
evaluation than a 20 percent evaluation, based upon the 
listed criteria under Diagnostic Code 5258.  See 38 C.F.R. 
§ 4.7; 38 U.S.C.A. § 5107(b).

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  Here, the Board has determined that the 
veteran's complaints of pain on motion and his right knee 
range of motion (zero to 120 degrees, as compared to zero to 
130 degrees for the left knee) approximate no more than a 
slight disability under Diagnostic Code 5257 and has, 
accordingly, confirmed and continued the RO's 10 percent 
evaluation.  Absent additional clinical evidence of the 
presence of arthritis or of limitation of motion compensable 
under Diagnostic Codes 5260 or 5261, an evaluation of more 
than slight disability is unwarranted in this instance.  Also 
see 38 C.F.R. § 4.71, Plate II.

Further, in reaching this determination, denying the veteran 
an evaluation in excess of 10 percent, the Board notes that 
multiple ratings are not warranted in this instance, as there 
is no clinical evidence of record indicating that the veteran 
has arthritis of the right knee.  See VAOPGCPREC 23-97 (July 
1, 1997).

The Board notes that the veteran was put on notice as to the 
evidence required to evaluate and increase his claim as to 
his right knee in the September 1997 statement of the case, 
as he was provided with the applicable schedular criteria and 
informed of the reasons and bases of the RO's determination.

With respect to evaluation of the veteran's chronic 
lumbosacral strain, upon review of the pertinent clinical 
evidence of record and the applicable schedular criteria, the 
Board holds that a 40 percent evaluation is warranted, the 
maximum provided for under Diagnostic Code 5295.

Here, the Board finds persuasive, in conjunction with the 
October 1996 VA examination, the SSA determination that the 
veteran was severely impaired due, in part, to his chronic 
low back pain, which in and of itself was characterized as 
severe in nature.  Additionally, the SSA records reveal that 
the veteran had degenerative disc disease at L4-5 and at L5-
S1.  Functionally, therefore, the veteran was prevented from 
prolonged sitting, standing, and walking and could not 
sustain competitive activities.

Also, upon review of the October 1996 VA examination, the 
Board notes that the veteran was tender throughout the lumbar 
spine, no matter where he was touched or tapped.  Further, 
range of motion testing indicated that the veteran had 
restricted lumbosacral motion, with flexion to about 40 
degrees, extension to, at most, 10 degrees, and side bending 
to both the right and left to, at most, 15 degrees.

As discussed above, Diagnostic Code 5295 provides for a 
maximum 40 percent evaluation where there is evidence of 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side; positive Goldthwait's sign; marked 
limitation of forward bending in a standing position; loss of 
lateral motion with osteoarthritic changes; narrowing or 
irregularity of joint space; or some of the above with 
abnormal mobility on forced motion.

In this respect, the Board finds that the veteran's chronic 
lumbosacral strain most nearly approximates the criteria 
reflecting severe lumbosacral strain and that there is 
clinical evidence of marked limitation of forward bending and 
osteoarthritic changes.  As such, the Board concludes that 
the veteran's disability picture in this regard more nearly 
approximates the criteria required for a maximum 40 percent 
evaluation under Diagnostic Code 5295.  See 38 C.F.R. § 4.7; 
38 U.S.C.A. § 5107(b).

As for functional impairment of the veteran's lumbosacral 
spine, the Board has again considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and their possible application.  
Here, the Board has determined that the veteran's chronic 
lumbosacral strain is severely disabling under Diagnostic 
Code 5295 and has, accordingly, assigned the maximum 
disability rating provided for under this diagnostic code.  
In effect, the veteran has been compensated to the maximum 
extent contemplated by the rating schedule.  In the absence 
of symptoms indicative of greater disability resulting from 
the service-connected lumbosacral strain, a higher rating is 
unwarranted.

A higher disability rating under the criteria set forth in 
Diagnostic Code 5293 has been considered as well, as the 
evidence shows the veteran has disc disease in several 
intervertebral discs.  However, the medical evidence does not 
reflect the extent of neurologic involvement, including 
persistent symptoms of sciatic neuropathy, absent ankle jerk, 
or other similar neurologic findings reflective of pronounced 
intervertebral disc syndrome under the schedular criteria.  
Although the June 1996 Social Security administrative 
decision reflects complaints of radiculopathy down the right 
leg, upon the October 1996 VA examination, no sciatic nerve 
tenderness was noted and a significant functional overlay was 
observed.

The Board notes that the veteran was put on notice as to the 
evidence required to evaluate and increase his claim as to 
his chronic lumbosacral strain in the September 1997 
statement of the case, as he was provided with the applicable 
schedular criteria and informed of the reasons and bases of 
the RO's determination.

ORDER

Entitlement to service connection for an ulcer disorder is 
denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a psychiatric disorder, 
to include depression and anxiety, is denied.

An evaluation in excess of 10 percent for the veteran's 
chondromalacia, right knee, status post arthroscopy, is 
denied.

A 40 percent disability rating is granted for the veteran's 
chronic lumbosacral strain, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.


REMAND

With respect to evaluation of the veteran's postoperative 
carpal tunnel release, right (major) wrist, with chronic 
tendonitis, upon review of the record, the Board finds two 
sharply different assessments of the veteran's level of 
disability.  The October 1996 VA examination is silent as to 
physical examination findings in that portion of the report 
but then reflects an assessment, based upon what the Board is 
unsure, that indicates that the veteran experienced some 
numbness, tenderness, and decreased sensation in his right 
wrist.  The examiner then questioned whether there was 
functional overlay.  On the other hand, the SSA determination 
awarding the veteran disability compensation benefits states 
that the veteran had severe impairment due to, in part, his 
status post carpal tunnel release, which itself was severe in 
nature.  No substantive discussion accompanied this finding, 
however.  Rather, it was a statement unsupported by any 
recitation of clinical findings.

In effect, then, the Board finds evidence suggesting that the 
veteran's level of disability due to his right wrist is not 
so significant and other evidence suggesting just the 
opposite, that the veteran's right wrist disability is 
severe.  Given this divergent picture, the Board cannot but 
find that the current record is inadequate for rating 
purposes.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Especially in light of the "age" of the examination reports 
(1996) and the medical evidence pertaining to the veteran's 
right wrist impairment, the Board is of the opinion that more 
contemporaneous medical evidence may help to resolve the 
confusion in the record.  To constitute a useful and 
pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, therefore, given the Board's inability to 
currently adjudicate the propriety of an evaluation in excess 
of 10 percent for the veteran's postoperative carpal tunnel 
release, right (major) wrist, with chronic tendonitis, the 
Board must also defer consideration of the veteran's claim of 
entitlement to a total rating based upon individual 
unemployability, as these two issues are inextricably 
intertwined.  See Holland v. Brown, 6 Vet. App. 443 (1994).

In light of the above, then, the issues of entitlement to an 
evaluation in excess of 10 percent for postoperative carpal 
tunnel release, right (major) wrist, with chronic tendonitis, 
and entitlement to a total rating on the basis of individual 
unemployability will be deferred pending a REMAND for the 
following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-October 1996 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
right wrist disability specifically or 
any other of the veteran's service-
connected disabilities generally, should 
be obtained by the RO and incorporated 
into the claims file.

2.  A VA examination should be scheduled 
and conducted, in order to determine the 
nature and severity of the veteran's 
right wrist disability, as residuals of a 
carpal tunnel release.  All suggested 
studies should be performed, and the 
examiner should elicit all of the 
veteran's subjective complaints as to his 
right wrist.  All findings should be 
recorded in detail.

Additionally, the examiner should discuss 
the range of motion of the veteran's 
right wrist and whether there is any 
associated paralysis of the veteran's 
right hand, including inclination of the 
hand, any atrophy of the hand, the 
veteran's ability to flex and pronate his 
fingers, weakened wrist flexion, and pain 
with trophic disturbances.  Specific 
comment regarding the functional 
limitations and the day-to-day 
limitations resulting from the service-
connected right wrist disability is 
invited.  The complete rationale for all 
conclusions reached should be fully 
explained.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination could have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of an 
evaluation in excess of 10 percent for 
postoperative carpal tunnel release, 
right (major) wrist, with chronic 
tendonitis, and his claim of entitlement 
to a total rating based upon individual 
unemployability, and consider all 
pertinent law and regulation, in light of 
the examination report and any 
conclusions expressed therein.  With 
respect to the veteran's claim for a 
total rating based on individual 
unemployability, the RO is reminded that 
the Board has found that a 40 percent 
disability rating is warranted for the 
veteran's chronic lumbosacral strain.

If the veteran's claim as to either issue 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 



